DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
-“a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate, said processing plate having no cutting elements that extend above said plane of said processing plate when said operation arms are rotated to said second position” of claim 28;
- “each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate, said processing plate being devoid of any cutting elements beside said cutting protuberance” of claim 32
-“ each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate; selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate; and forming said processing plate so that no cutting elements extend into said food processing cavity when said cutting protuberances are in said second position” of claim 33 
- a first and second plurality of radial lugs of the processing plate within corresponding slots in the lid of claims 34 and 35 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 28 is objected to because of the following informalities:
-Claim 28, Line 3 recites “said processing plat” and should read “said processing plate”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al (U.S. Patent Pub. No. 2011/0192290) hereinafter Hauser in view of Cupper (U.S. Patent No. 2,715,927) in view of Schneider (U.S. Patent No. 5,983,769).
Regarding claim, 28 Hauser teaches method of operating a food processing device having a collection container (20), a processing plate (60) releasably received atop the collection container (Figures 1 and 3; Paragraph 0024), and a lid (10) releasably received atop the processing plate, said processing plate having a first radial opening (O1) (Figure 3 and annotated Figure 4A; Paragraph 0018 and 0028) a second opening (61) in said processing plate with a second fixed blade (62) (Figure 4A) said method comprising the steps of;
rotatably positioning an operation arm (50,51) having an outwardly projecting cutting protuberance (52) in said radial opening, the rotatably positioned operation arm (50,51) having a first position in which said cutting protuberance extends above a plane of said processing plate (Figure 4A), and a second position in which said cutting protuberance does not extend above said plane of said processing plate (Figure 4C and Paragraph 0030; Examiner notes the blades are rotated from a cutting position above the plate (Figure 4A) to a position below the plate and must therefore be below the plane of the processing plate); and
 selectively rotating said operation arm to move to said second position to ensure none of the cutting protuberance extend above said plane of said processing plate (Figure 4C).

    PNG
    media_image1.png
    429
    629
    media_image1.png
    Greyscale

Hauser provides multiple slicing plates (60, 70) each having an operation arm with cutting protuberances and a fixed blade to allow for variable slicing thickness (Paragraph 0026 and Figures 3-4A). 
Hauser does not provide a plurality of radial openings in said processing plate; rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of radial openings, each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate when said operation arms are rotated to said second position and when said operation arms are maintained in said radial opening; and selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate.

Cupper teaches it is old and well known in the art of slicing blades to incorporate a cutting plate (2) including a plurality of rotating blades (5, 5’) capable of being rotated via a handle (17)(Figures 3-5; Col. 2, Lines 1-9; Examiner notes the rotating blades appear to be fixed within the cutting plate 2) selectively rotating the handle (17) to move the rotating blades (5, 5’) to a second position to ensure cutting protuberances extend below a plane (P1) of said processing plate (See annotated Figures 4 and 5 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Cupper to provide two rotatable cutting elements in a processing plate. Doing so allows for the workpiece to be cut in a variety of ways and faster.

    PNG
    media_image2.png
    182
    419
    media_image2.png
    Greyscale

Schneider teaches it is old and well known within the art of rotary cutting systems to incorporate a cutting plate (32) having a plurality of removable cutting members (56) mounted over openings (58) of the cutting plate as doing so allows for easy cleaning of the cutting elements and quick replacement of the cutting members (Figure 3; Col. 4, Lines 1-11).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Schneider to provide a second insertable cutting blade into an opening of the processing plate. In doing so, it allows for quick and easy cleaning of the cutting members.
In light of Cupper and Schneider, modifying Hauser with any reasonable number of operation arms with cutting protuberances, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Hauser, in view of Cupper and in view of Schneider provides for a plurality of axial openings in said processing plate (Duplication of axial opening O1 Hauser); rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of axial openings (Duplication of operation arm 50, 51 Hauser), each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate and selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate, said processing plate having no cutting elements that extend above said plane of said processing plate when said operation arms are rotated to said second position and when said operation arms are maintained in said radial openings (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser) the cutting protuberances of the second operating arm are the same as the first operation arm and when the blades are rotated they must be below the plane of the processing plate as shown in annotated Figure 5 of Cupper above).

Regarding claim 29, the modified device of Hauser provides selectively rotating said operation arms (50, 51)(Figure 4A Hauser) to move to said second position without disengaging said processing plate from said lid (Paragraph 0021 and 0030 Hauser; Examiner notes the lid to remain on during positioning of the blades to ensure the users hand does not contact the cutting surfaces).

Regarding claim 32, Hauser teaches a method of operating a food processing device having a collection container (20), a processing plate (60) releasably received atop the collection container (Figures 1 and 3; Paragraph 0024), and a lid (10) releasably received atop the processing plate (Figure 3 and Paragraph 0018) said processing plate having a radial opening (O1) (Paragraph 0028 and annotated Figure 4A above) and a second opening (61) in said processing plate with a fixed blade (62) (Figure 4A); said method comprising the steps of;
 rotatably positioning an operation arm (50,51) having an outwardly projecting cutting protuberance (52) in said radial opening, the rotatably positioned operation arm (50,51) having a first position in which said cutting protuberance extends above a plane of said processing plate (Figure 4A), and a second position in which said cutting protuberance does not extend above said plane of said processing plate (Figure 4C and Paragraph 0030; Examiner notes the blades are rotated from a cutting position above the plate (Figure 4A) to a position below the plate and must therefore be below the plane of the processing plate); and selectively rotating said operation arm to move to said second position while said operation arms are maintained within said radial opening to ensure none of the cutting protuberance extend above said plane of said processing plate (Figure 4C).
Hauser provides multiple slicing plates (60, 70) each having an operation arm with cutting protuberances and a fixed blade to allow for variable slicing thickness (Paragraph 0026 and Figures 3-4A). 
Hauser does not provide a plurality of radial openings in said processing plate; rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of radial openings, each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate; and selectively rotating said operation arms to move to said second position while raid operation arms are maintained within said radial openings to ensure none of said cutting protuberances extend above said plane of said processing plate.

Cupper teaches it is old and well known in the art of slicing blades to incorporate a cutting plate (2) including a plurality of rotating blades (5, 5’) capable of being rotated via a handle (17)(Figures 3-5; Col. 2, Lines 1-9; Examiner notes the rotating blades appear to be fixed within the cutting plate 2) selectively rotating the handle (17) to move the rotating blades (5, 5’) to a second position to ensure cutting protuberances extend below a plane (P1) of said processing plate (See annotated Figures 4 and 5 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Cupper to provide two rotatable cutting elements in a processing plate. Doing so allows for the workpiece to be cut in a variety of ways and faster.

Schneider teaches it is old and well known within the art of rotary cutting systems to incorporate a cutting plate (32) having a plurality of removable cutting members (56) mounted over openings (58) of the cutting plate as doing so allows for easy cleaning of the cutting elements and quick replacement of the cutting members (Figure 3; Col. 4, Lines 1-11).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Schneider to provide a second insertable cutting blade into an opening of the processing plate. In doing so, it allows for quick and easy cleaning of the cutting members.
In light of Cupper and Schneider, modifying Hauser with any reasonable number of operation arms with cutting protuberances, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Hauser, in view of Cupper and in view of Schneider provides for a plurality of axial openings in said processing plate (Duplication of axial opening O1 Hauser); rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of axial openings (Duplication of operation arm 50, 51 Hauser), each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate; and selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate, said processing plate having no cutting elements that extend above said plane of said processing plate when said operation arms are rotated to said second position and when said operation arms are maintained in said radial openings (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser) the cutting protuberances of the second operating arm are the same as the first operation arm and when the blades are rotated they must be below the plane of the processing plate as shown in annotated Figure 5 of Cupper above).

Regarding claim 33, Hauser teaches a method of operating a food processing device having a collection container (20), a processing plate (60) releasably received atop the collection container (Figures 1 and 3; Paragraph 0024), and a lid (10) releasably received atop the processing plate defining a food processing cavity therebetween (Figure 3 and Paragraph 0018); said processing plate having a first radial opening (O1) (Figure 3 and annotated Figure 4A; Paragraph 0018 and 0028) a second opening (61) in said processing plate with a second fixed blade (62) (Figure 4A) said method comprising the steps of;
rotatably positioning an operation arm (50,51) having an outwardly projecting cutting protuberance (52) in said radial opening, the rotatably positioned operation arm (50,51) having a first position in which said cutting protuberance extends above a plane of said processing plate (Figure 4A), and a second position in which said cutting protuberance does not extend above said plane of said processing plate (Figure 4C and Paragraph 0030; Examiner notes the blades are rotated from a cutting position above the plate (Figure 4A) to a position below the plate and must therefore be below the plane of the processing plate); and selectively rotating said operation arm to move to said second position to ensure none of the cutting protuberance extend above said plane of said processing plate while said operation arms are maintained within said radial openings (Figure 4C).
Hauser provides multiple slicing plates (60, 70) each having an operation arm with cutting protuberances and a fixed blade to allow for variable slicing thickness (Paragraph 0026 and Figures 3-4A). 
Hauser does not provide a plurality of axial openings in said processing plate; rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of axial openings, each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate; and selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate.

Cupper teaches it is old and well known in the art of slicing blades to incorporate a cutting plate (2) including a plurality of rotating blades (5, 5’) capable of being rotated via a handle (17)(Figures 3-5; Col. 2, Lines 1-9; Examiner notes the rotating blades appear to be fixed within the cutting plate 2) selectively rotating the handle (17) to move the rotating blades (5, 5’) to a second position to ensure cutting protuberances extend below a plane (P1) of said processing plate (See annotated Figures 4 and 5 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Cupper to provide two rotatable cutting elements in a processing plate. Doing so allows for the workpiece to be cut in a variety of ways and faster.

Schneider teaches it is old and well known within the art of rotary cutting systems to incorporate a cutting plate (32) having a plurality of removable cutting members (56) mounted over openings (58) of the cutting plate as doing so allows for easy cleaning of the cutting elements and quick replacement of the cutting members (Figure 3; Col. 4, Lines 1-11).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hauser to incorporate the teachings of Schneider to provide a second insertable cutting blade into an opening of the processing plate. In doing so, it allows for quick and easy cleaning of the cutting members.
In light of Cupper and Schneider, modifying Hauser with any reasonable number of operation arms with cutting protuberances, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Hauser, in view of Cupper and in view of Schneider provides for a plurality of radial openings in said processing plate (Duplication of axial opening O1 Hauser); rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of radial openings (Duplication of operation arm 50, 51 Hauser), each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate; and selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser) the cutting protuberances of the second operating arm are the same as the first operation arm  and when the blades are rotated below the plate they must be below the plane of the processing plate).
selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate while said operation arms are maintained within said radial openings; 
and forming said processing plate so that no cutting elements extend into said food processing cavity when said cutting protuberances are in said second position (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser) the cutting protuberances of the second operating arm are the same as the first operation arm and when the blades are rotated they must be below the plane of the processing plate as shown in annotated Figure 5 of Cupper above).

Claim Rejections - 35 USC § 103
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al (U.S. Patent Pub. No. 2011/0192290) hereinafter Hauser in view of Cupper (U.S. Patent No. 2,715,927) in view of Schneider (U.S. Patent No. 5,983,769) as applied to claim 28 above, and further in view of Starr (U.S. Patent No. 6,971,597).
Regarding claims 34 and 35, the modified device of Hauser does not provide locating a first plurality of radial lugs of the processing plate within corresponding slots in the lid to inhibit rotation of the processing plate with respect to said lid; or locating a second plurality of radial lugs of the processing plate within corresponding slots in said collection container to inhibit rotation of the processing plate with respect to said collection container.
Starr teaches it is known in the art of food processors to incorporate a processing plate (50) including a first plurality of radial lugs (56) of the processing plate within corresponding slots (72) in the lid (60) to inhibit rotation of the processing plate with respect to said lid (Figures 1 and 3; Col. 3, Lines 44-50); and locating a second plurality of radial lugs (57) of the processing plate within corresponding slots (22) in said base container (20) to inhibit rotation of the processing plate with respect to said collection container (Figures 1-3; Col. 2, Lines 53-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Hauser to incorporate the teachings of Starr to provide a first set of lugs to inhibit rotation of the processing plate and a second set of lugs to inhibit rotation of the container. Doing so allows for the processing plate to be removably locked and secured to the lid and base as desired.

Response to Arguments
Applicant's arguments filed 03/03/2022 with respect to claim(s) 28-29,32 and 33 32 have been fully considered but they are not persuasive.
-Applicant argues “an express illustration of the various positions of the blades / protuberances is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. In particular, the structure and operation of the rotatable arms with cutting blades/ protuberances is clearly described and shown in, for example, paragraphs [0037]-[0040] and FIGS. 4-13”. Examiner notes while the specification may provide support for the current claim language, the Figures specifically do not show the recited language, as noted in the drawing objections above. The features claimed are essential in allowing the claimed subject matter, specifically the cutting elements in relation to the processing plate plane, to function as a cutting device. Examiner has further clarified the rejection above of Hauser, Cupper and Schneider. Specifically, the annotations of Figures 4 and 5 of Cupper, to show a processing plate plane having two rotating elements (5, 5’) below the plate plane, but not entirely rotated below the processing plate, into the collection container, thus providing for the limitations of processing plate having no cutting elements that extend above said plane of said processing plate when said operation arm is rotated to said second position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  06/10/2022Examiner, Art Unit 3724  

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724